Citation Nr: 1111397	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  10-14 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral defective hearing.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for epidermal inclusion cyst of the forehead, claimed as tumor on head.  

4.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The appellant had service, reportedly from October 1980 to December 1980.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas which denied the benefits sought on appeal.  



REMAND

A preliminary review of the record discloses a need for further development prior to final appellate review.  In this regard, the evidentiary record as currently constituted does not include any service treatment or personnel records, or official confirmation of the appellant's service.  A computer generated document (BIRLS), dated in December 2008, showed the appellant entered service (U.S. Army) on October 27, 1980 and was honorably discharged on December 2, 1980.  However, it is not clear whether the reported information was obtained from the appellant or an official source.  Confirmation of the appellant's service is an essential element to a claim of service connection and must be established before consideration can be given to the merits of his claim.  38 C.F.R. §§ 3.12a, 3.159; see also, Hayre v. West, 188 F.3d 1327 (Fed. Cir 1999). (VA has a duty to obtain or attempt to obtain all service records.)  

In this regard, while the RO attempted to obtain the appellant's service records and verification of his service from the National Personal Records Center (NPRC) during the pendency of this appeal, a response from that Agency was to the effect that no records could be located based on the information provided.  It does not appear that any further attempt to confirm the appellant's service was undertaken.  

At the BVA hearing in December 2010, the appellant testified that he enlisted in the Arkansas Army National Guard in October 1980, and was sent to Ft. Jackson, South Carolina where he sustained an ear injury from a hand grenade explosion during basic training.  He said that he was treated for headaches and hearing problems after the incident, and was subsequently medically discharged from service because of hearing problems.  He testified that the hand grenade incident was investigated and that he believed he may have appeared before a Medical Board.  The appellant also testified that he was unaware that he could have sought medical treatment from VA until recently, and that he was treated by a family doctor for chronic headaches and hearing problems after service, until the physician died.  

Given the information recently provided by the appellant at the BVA hearing concerning his service and medical treatment, additional development should be undertaken to attempt to confirm his period and type of service, and to obtain all medical and personnel records and reports generated in connection with his alleged injury and medical discharge from service at Ft. Jackson, South Carolina in December 1980.  

Where, as here, the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Therefore, in order to give the appellant every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the appellant will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:


1.  The AMC/RO should contact the National Personnel Records Center (NPRC) or any other appropriate agency, including the Arkansas Army National Guard, to verify the type of service the appellant performed between October 1980 and December 1980, and request all of the appellant's service personnel and treatment records for service at Ft. Jackson from October 27, to December 2, 1980, and associate them with the claims folder.  Of particular interest is verification of the type of the appellant's service and any information concerning the reason for his discharge from service.  

2.  After the development requested in the first paragraph has been completed, the RO/AMC should review the evidence of record and determine whether there was sufficient medical evidence to decide the claims.  If the RO/AMC determines that there is not sufficient medical evidence to decide the claims, the appellant should be afforded a VA examination to ascertain the nature and etiology the disorders the appellant claims should be service connected.   


When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

